SIXTH DIVISION    

SEPTEMBER 11, 1998

















No. 1-97-3791





SHAQUILLA HARRIS,			)	APPEAL FROM THE

)	CIRCUIT COURT

Plaintiff-Appellant,				)	OF COOK COUNTY.

)

v.			)

)

CHICAGO TRANSIT AUTHORITY,			)	HONORABLE

)	JOSEPH N. CASIATO,

Defendant-Appellee.					)	JUDGE PRESIDING.





PRESIDING JUSTICE CAMPBELL delivered the opinion of the court:

Plaintiff, Shaquilla Harris, appeals from an order of the circuit court of Cook County dismissing her action against defendant, the Chicago Transit Authority (CTA), as time barred by the one-year statute of limitations set forth in section 41 of the Metro­

politan Transit Authority Act (MTA Act). 70 ILCS 3605/41.  On appeal, plaintiff con­

tends that her action was timely filed within the two-year statute of limitations period set forth in section 13-211 of the Illinois Code of Civil Procedure (Code). 735 ILCS 5/13-

211 (West 1996).  For the following reasons, we reverse the judgment of the trial court.

The following facts are relevant to this appeal.  On January 30, 1992,  plaintiff was injured while a passenger on a CTA bus.  Plaintiff was born on May 8, 1977.  At the time of the accident, plaintiff was 14-years old.

Six months after the accident, plaintiff retained counsel and filed a notice of personal injury with the CTA.  On May 8, 1997,  plaintiff's 20th birthday, plaintiff filed a one-count complaint against the CTA, alleging that she was injured when the doors of the CTA bus opened while the bus was in motion, throwing her to the ground.  On May 21, 1997, plaintiff filed her first amended complaint.  	

On July 14, 1997, the CTA filed a motion to dismiss plaintiff's complaint pursuant to section 2-619(a)(9) of the Code and section 41 of the MTA Act.  On September 11, 1997, the trial court granted the CTA's motion and dismissed plaintiff's complaint with prejudice on the ground that plaintiff failed to bring her action against the CTA within one year after her eighteenth birthday.  Plaintiff filed a timely notice of appeal of this order on October 6, 1997.

On appeal, plaintiff contends that the trial court erred in dismissing her complaint as untimely filed.  Plaintiff argues that the two-year statute of limitations in  section 13-

211 of the Illinois Code of Civil Procedure (The Code) controls her claim for injuries sustained while a passenger on a CTA bus, rather than the one-year limitations provision of section 41 of the MTA Act.

Section 41 of the MTA Act provides in pertinent as follows:

"No civil action shall be commenced in any court against the Authority by any person for any injury to his person unless it is commenced within one year from the date that the injury was received or the cause of action accrued."  70 ILCS 3605/41 (West 1996).

Plaintiff argues that her complaint was timely filed pursuant to section 13-211 of the Code, which sets forth a two year statute of limitations for personal injury actions brought by minors, as follows:

"If the person entitled to bring an action, specified in Sec­tions 13-201 through 13-210 of this Act, at the time the cause of action accrued, is under the age of 18 years, or is under a legal disability, then he or she may bring the action within 2 years after the person attains the age of 18 years, or the dis­

ability is removed.  735 ILCS 5/13-211 (West 1996).

Section 13-202 of the Code, incorporated by section 13-211 above, provides a two year statute of limitations for actions for personal injury.  735 ILCS 5/13-202 (West 1996).  Thus, the Code provides a two year limitations period for filing a personal injury action from the date of a minor's 18th birthday.

The relationship between section 41 of the MTA Act and section 13-211 has not been previously addressed by this court.  Prior to this time, in 
Serafini v. Chicago Transit Authority
, 74 Ill. App. 3d 738, 393 N.E.2d 1120 (1979), this court addressed a con­flict between the two-year limitations period for personal injuries set forth in section 21 of the former Limitations Act (Ill Rev. Stat. 1977, ch. 83, par. 1 
et. seq.
), with the one-year limitations period in section 41 of the MTA Act, and held that while the one-year limitations period of section 41 of the MTA Act provides no exceptions in favor of minors: 

"statutes in general in their terms have been frequently con­

strued to contain exceptions in favor of minors in cases in which the minor's meritorious cause of action would other­wise have been barred due to the neglect or incompe­tence of his next friend, guardian or parent filing suit on his behalf.  [Citations omitted].  It was under these circum­stances that it was said that a minor should not be preclud­ed from enforcing his rights unless clearly debarred from doing so by some statute or constitu­tional provision."  
Serafini
, 74 Ill. App. 3d at 739.

In 
Serafini
, this court relied on 
Carlson v. Glen Ellyn
, 21 Ill. App. 2d 335l, 158 N.E.2d 225 (1959), which considered the applicability of section 1-10 of the Revised Cities and Villages Act (Ill. Rev. Stat. 1957, ch. 24, par. 1-10) (Villages Act) to a suit filed by an injured minor's next friend one year and one day after the minor was injured on the CTA.  Section 1-10 of the Villages Act provided a one year statute of limitations for the commencement of a civil action for injuries. The 
Carlson
 court
 reversed the dismissal of the plaintiff's complaint stating that the only effect of the shorter limitation period of the Villages Act on the general limitations was to substi­tute that shorter period in all actions for personal injuries against municipalities, leaving the exception as to infants in full force and effect.  

The 
Serafini
 court noted that the 
Carlson
 court did not expressly hold that section 21 of the Limitations Act applied rather than section 1-10 of the Villages Act.  The 
Serafini
 court thus construed 
Carlson
 as holding that the one year limitations period of the Villages Act was tolled during the plaintiff's infancy and began to run after attaining majority.  In light of 
Carlson
, the 
Serafini
 court held that: "when a minor is allegedly injured as a result of the negligence of the CTA, he has one year from the date of the injury or one year from the date of attaining majority, whichever is later, to commence his action." 
Serafini
, 74 Ill. App. 3d at 741.

Plaintiff points out that at the time of 
Serafini
, section 12 of the Limitations Act provided that statutes of limitations for personal injuries could only be commenced within the periods prescribed, "except when a different limitation is prescribed by statute."  Ill. Rev. Stat. 1977, ch. 83, para. 13, sec. 12.  In 1982, the Code was amended to remove the above quoted supplanting language.  Thus, actions now brought by minors are not subject to a different limitations period where another limitations period is prescribed by statute.  Although plaintiff urges this court to overrule 
Serafini
 in light of the enactment of the Code of Civil Procedure in 1982, we decline to do so.  
The 
Serafini
 court merely held that the one year period of section 41 was tolled only until the plaintiff attained majority.  Thus, the action of the 
Serafini
 court was consistent with the limitations legislation applicable to that case at that time.

The first rule of statutory construction is to ascertain and give effect to the true intent and meaning of the legislature.  
Hernon v. E.W. Corrigan Construction Co.
, 149 Ill. 2d 190, 595 N.E.2d 561 (1992).  Our supreme court has noted that section 41 was enacted as a result of the CTA's status as the nation's largest mass transit carrier,  the magnitude of the CTA's operations and its special duty to provide its passengers with the highest degree of care.  The large volume of personal injury actions against the CTA therefore warranted a protective statute.  
Fujimura v. Chicago Transit Authority
, 67 Ill. 2d 506, 368 N.E.2d 105 (1977); 
 
Schuman v. Chicago Transit Authority
, 407 Ill. 313, 320, 95 N.E.2d 447 (1950). 

Where two statutory provisions cover the same subject matter, the more specific statute governs.  
Zimmer v. Willowbrook
, 242 Ill. App. 3d 437, 610 N.E.2d 709 (1993).  Plaintiff claims that section 13-211 of the Code is more specific than section 41 of the MTA Act, since it concerns only those personal injuries sustained by minors, while section 41 of the MTA Act deals with all personal injury claims against the CTA.

In support of her argument, plaintiff relies on cases interpreting the limitation provision of the Local Governmental and Governmental Employees Tort Immunity Act (Tort Immunity Act) (745 ILCS 10/1-101 
et. seq.
), specifically, 
Bertolis v. Com­mu­nity Unit School Dist. No. 7
, 283 Ill. App. 3d 874, 671 N.E.2d 79 (1996), and 
Halper v. Vayo
, 210 Ill. App. 3d 81, 568 N.E.2d 914 (1991).  These cases both held that personal injury actions filed by students injured at school were governed by the two-year limitations period prescribed in section 13-211 of the Code, rather than the one-year limitation period established by the Tort Immunity Act, because section 13-211 is more specific than the one-year statute of limitations provided in section 8-101 of the Tort Immunity Act.  The 
Bertolis
 court concluded that section 13-211 of the Code addresses a specific class of plaintiffs (minors) as well as the nature of the injury, while section 8-101 of the Tort Immunity Act applies only to a given group of defendants and could encompass any type of civil action.   

The CTA responds that 
Wheatley v. Chicago Transit Authority
, 289 Ill. App. 3d  60, 682 N.E.2d 418 (1997), is dispositive.  There, this court held that 
Bertolis
 and 
Halper
 were irrelevant to a case construing the relationship between section 13-214 of the Code with section 41 of the MTA Act:

"We do not find the cases cited by plaintiff helpful since they concerned the application of section of section 8-101 of the Tort Immunity Act.  The Tort Immunity Act has broad appli­cation to thousands of public municipalities throughout the state and covers all types of civil suits against them.  It is also applicable to all types of suits, including contract and property damage claims.  Section 41 of the Metropolitan Transit Au

thority Act is much more specific than section 8-101 since it is only applicable to personal injury claims and only applicable to the CTA."   
Wheatley
, 289 Ill. App. 3d at 65.

In 
Wheatley
, this court held that the one-year limitations period of section 41 is more specific that the four-year limitations period specified in section 13-214, for actions arising out of a construction-related activity.   
Wheatley
 found that the terms of section 41 are comprehensive and do not distinguish between different types of personal injury claimants. The court determined that section 41 applies to only one entity, the CTA, and one type of action, personal injury lawsuits, while section 13-214 of the Code could be applied to many actions brought statewide by any person or entity being sued for a construction-related activity, including all actions based upon tort and contract. 
Wheatley
, 289  Ill. App. 3d at 65.  

We find 
Wheatley
 distinguishable from the present case, as it did not involve the claim of a minor.  Whereas section 41 applies to 
all
 personal injury claims made against the CTA, section 13-211 applies to 
only
 those claims against the CTA made by minors. Section 13-211 is the more specific statute of limitations, and is therefore controlling.  Our decision is consistent with caselaw as well as public policy holding that minors are entitled to favorable treatment under the law. We therefore hold that plaintiff's cause was timely filed two-years after she attained the age of majority.

For the reasons stated herein, we therefore reverse the judgment of the trial court and remand this matter to reinstate the plaintiff's claim.  

Reversed and remanded.

GREIMAN, J., and ZWICK, J., concur.